Mr. Justice Scholfield delivered the opinion of the Court: The decree of the court' below must be affirmed, for the reason that, in our opinion, the evidence shows appellee was in possession of the property in controversy, under color of title, made in good faith, and had paid all taxes legally assessed thereon for seven successive years preceding the commencement of suit. The deed from Lanier and others to appellee, dated March 2, 1862, purported to convey “all and singular the railroad of the Pittsburg, Fort Wayne and Chicago Bailway Company, including the right of way therefor, the road-bed thereof, the superstructures of all sorts thereon, its water and station houses and shops, and the lands and grounds connected therewith, and all depots and buildings, fixtures and structures of whatever nature, and the lands and grounds connected therewith, used or provided to be used in operating said road, wherever situated.” Even if the deed from Lanier and others appears, as appellant claims, to be from mere volunteers, it is still good color of title; and the presumption, in the absence of evidence to the contrary, is, that it was acquired in good faith. McCagg v. Heacock et al. 34 Ill. 476; Winstanley v. Meacham, 58 Ill. 97; Brooks v. Bruyn, 35 id. 392; Morrison v. Norman, 47 id. 477; Hinkley v. Greene, 52 id. 223; Barger v. Hobbs, 67 id. 592; Fritz v. Joiner, 54 id. 101. We are of opinion that the description in the deed is such that the lands intended to be conveyed may be identified and distinguished from all other lands; and this has always been held to be a sufficient description for the purpose of conveying title. Williams v. Warren, 21 Ill. 550; Bissett v. Bowman, 54 id. 254. The railroad track is, itself, a fixed monument. The 21st section of the charter of the Pittsburg, Fort Wayne and Chicago Railway Company authorized it to acquire the right of way one hundred feet in width ; and the evidence shows that company was in possession of one hundred feet in width, as right of way, and paid taxes thereon from 1858 to 1862. Parol evidence was admissible to identify and connect the land with the description in the deed. Bowman v. Wettig, 39 Ill. 416. And this being resorted to, there would appear to be no difficulty in determining the boundaries and location of the one hundred feet of right of way. We forbear the expression of any opinion on the other questions discussed in argument. Decree affirmed.